Appellant's Ford automobile was condemned because it had been used for the transportation of prohibited liquor in this state.
The bill or petition averred that appellant's automobile had been used by defendant "for the purpose unlawfully and illegally conveying or transporting prohibited liquors or beverages." The statute (Acts 1915, pp. 1, 31) defines "prohibited liquors and beverages," and we think the designation of the liquor charged to have been transported in appellant's automobile was sufficient — not too general — notwithstanding the bill failed to aver whether it was spirituous, vinous, malt, or what not within the definition of the statute.
The evidence made out the state's case, and the fact that appellant was a "nice man," not a "bootlegger," and carried the liquor in his coat pocket for the sake of his oft infirmity, asthma — all which, it may be conceded, appellant proved by a weight of testimony which should have satisfied the trial court — could avail appellant nothing under the law of this state, since, nevertheless, he transported his liquor in his automobile.
Affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.